DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group IV, drawn to a method of treating NASH in the reply filed on March 31, 2021 is acknowledged with appreciation.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 6, 2018 and March 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 forms, attached herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claim 643 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding limitation (vi) of claim 643, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 642-648 are rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa et al, Biol Pharm Bull. 2013 (cited on the IDS of 3/31/2021), in view of Li et al, U.S. 2012/0277280 A1 (cited on the IDS of 12/6/18), and Carrara et al, U.S. 7,335,379 B2.
	Claim 642 is directed to a method of treating a patient afflicted with Nonalcoholic Steatohepatitis (NASH) comprising applying to a fatty area of the patient's 

    PNG
    media_image1.png
    223
    466
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt or ester of the compound, and wherein the pharmaceutically acceptable carrier which provides an environment of physical and chemical stability comprises a combination of one or more antioxidant, one or more chelator, a vehicle base comprising water and one or more pharmaceutically acceptable non-aqueous solvents, one or more absorption enhancers, one or more humectants, one or more gelling agents and one or more pH buffering agents. Claim 643 limits the pharmaceutically acceptable carrier:
(i) ethanol in the range of 1.0-20.0% w/w; (ii) phenoxyethanol in the range 0.1-5.0% w/w; (iii) diethylene glycol monoethyl ether (otherwise known as DEGEE or Transcutol P®) in the range 5.0-40.0% w/w; (iv) propylene glycol in the range 5.0-40.0% w/w; (v) PEG400 in the range 5.0-40.0% w/w; (vi) a carbomer such as carbomer homopolymer type C980 in the range of 0.5 to 2.0 % w/w (for the purposes of this rejection the broadest reasonable interpretation is applied to the claim, therefore the limitation starting with “such as” is not considered); (vii) butylated hydroxytoluene (BHT) at a concentration of at least 0.05%; (viii) di-sodium EDTA at a concentration of at least 0.001%; and (ix) Trolamine to provide an apparent pH in the range 6.50 to 7.50 (claim 643). Claim 644 limits the pharmaceutically acceptable carrier: (i) ethanol at a concentration of 10.0% w/w; (ii) phenoxyethanol at a concentration of 1% w/w; (iii) diethylene glycol monoethyl ether (otherwise known as DEGEE or Transcutol P®) at a concentration of 25.0% w/w; (iv) propylene glycol at a concentration of 20.0% w/w; (v) PEG400 at a concentration of 21.0% w/w; (vi) carbomer homopolymer type C980 at a concentration of 1.0 % w/w; and (vii) water at a concentration of 19.5-22% w/w (claim 644). Claim 645 limits the pharmaceutically acceptable carrier: (i) ethanol at a concentration of 10.0% w/w; (ii) phenoxyethanol at a concentration of 1% w/w; (iii) diethylene glycol monoethyl ether (otherwise known as DEGEE or Transcutol P®) at a concentration of 25.0% w/w; (iv) propylene glycol at a concentration of 20.0% w/w; (v) PEG400 at a concentration of 21.0% w/w; (vi) carbomer homopolymer type C980 at a concentration of 1.0 % w/w; (vii) butylated hydroxytoluene (BHT) at a concentration of 0.1% w/w; (viii) di-sodium EDTA at a concentration of 0.005% w/w; (ix) Trolamine at a concentration of 0.375% w/w; and (x) water at a concentration of 19.02- 21.52% w/w.
	As further recited in claims 646-648:
	(a) The compound is present in the pharmaceutical composition at a 				concentration up to 2.5% w/w (claim 646);
	(b) The compound is present in the pharmaceutical composition at a 				concentration of 0.25%, 0.75% or 1.75% w/w (claim 647);         
	(c) The compound is present in the pharmaceutical composition at a 				concentration of 1.75% w/w (claim 648).          

	Kurikawa et al teach that administration of the SCD-1 inhibitor, N-(2-hydroxy-2-phenylethyl)-6-[4-(2-methylbenzoyl)piperidin-1-yl]pyridazine-3-NASH development by ameliorating hepatic steatosis, hepatocellular degeneration and inflammatory cell infiltration in NASH rats (please see the abstract and Figures 3-7 at pages 262-264).  Kurikawa et al suggest that SCD-1 is a promising target for the treatment of NASH (see the last paragraph in column 1 on page 266).
	As such, Kurikawa et al teach the administration of a SCD-1 inhibitor for the treatment of NASH in a patient in need thereof, but do not explicitly disclose wherein the inhibitor is Applicant’s instant compound of claim 642 or each component of the carrier (i.e. one or more antioxidant, one or more chelator, a vehicle base comprising water and one or more pharmaceutically acceptable non-aqueous solvents, one or more absorption enhancers, one or more humectants, one or more gelling agents and one or more pH buffering agents).
	Yet, Li et al teaches a stearoyl-CoA desaturase (SCD-1) inhibitor according to formula I in paragraph [0008] which is the same as Applicant’s instant compound of claim 642, and its pharmaceutical composition, see9 paragraph [0009]:
    PNG
    media_image2.png
    325
    292
    media_image2.png
    Greyscale
, wherein said compound is present at concentrations of between about 1.5% to about 2.0% (w/v), (please see the last sentence of paragraph [0062]), which encompasses the concentration range required by instant claims 646-648.  Li et al disclose topical administration in paragraph [0051], “[i]n a typical embodiment, the compound is administered topically… topical refers to application of the compounds (and optional carrier) directly to the skin…”.  Li et al discuss employing a pharmaceutically acceptable carrier/ excipient in paragraph [0050]:

    PNG
    media_image3.png
    314
    351
    media_image3.png
    Greyscale
, in particular carriers suitable for topical administration (please see paragraph [0062]). 
	Thus, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kurikawa et al and substitute one known SCD1 inhibitor for another (i.e. Applicant’s instant compound for N-(2-hydroxy-2-phenylethyl)-6-[4-(2-methyl-benzoyl)piperidin-1-yl]pyridazine-3-carboxamide), since Kurikawa et al suggests that SCD1 inhbitors play an important role in alleviating NASH. And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent SCD-inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Li et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. the compound of claim 642) and its function (SCD1 inhibitor) was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	Regarding the recitation at the last five lines of claim 642 (and more specifically claims 643-645), Carrara et al teach commonly employed excipients/carriers in solvent systems for topical/transdermal/ transmucosal pharmaceutical formulations and their advantages, including modulation of biodistribution of the active agent with different layers of the skin and facilitation of absorption of the active agent by the skin, please see column 6, lines 39-51.  Carrara et al teach preferred embodiments in  in Example 1 (column 16) including the solvent ethanol (46.28% w/w), the absorption enhancer diethylene glycol monoethyl ether (5% w/w), the humectant propylene glycol (6% w/w), the gelling agent carbomer C980 (1.20% w/w), the chelator disodium EDTA (0.06% w/w), the buffering agent triethanolamine (“trolamine”) (0.35% w/w), and purified water (38% w/w).  Carrara et al discuss incorporating an antioxidant such as butylated hydroxytoluene (BHT) at a concentration of from about 0.001 to about 5.0% w/w in column 14, lines 63-67 –column 15, lines 1-3, and permeation enhancers including polyethylene glycol (i.e. PEG400) in column 13, lines 65-67-column 14, lines 1-20.   Thus one skilled in the art would be motivated to pick and choose from the commonly employed carriers specifically named by Carrara et al in order to prepare a topical formulation with improved absorption into the skin. And, as stated by the KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.
	Regarding the dosage range of the carrier ingredients recited in claims 643-645, Carrara et al teach the concentration range of each of ingredient in Examples 1-12 and columns 13-15 (see above).  Thus the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Thus, a prima facie case of obviousness is established.
Conclusion
9. 	In conclusion, claims 642-648 are pending, and all claims stand rejected.   No claim is currently allowable.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        May 12, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611